Title: To Thomas Jefferson from Abigail Adams, 11 February 1786
From: Adams, Abigail
To: Jefferson, Thomas



London, Grosvenor Square, Feb. 11th, 1786.

Col. Humphries talks of leaving us on Monday. It is with regret, I assure you, Sir, that we part with him. His visit here has given us an opportunity of becoming more acquainted with his real worth and merit, and our friendship for him has risen in proportion to our intimacy. The two American Secretaries of Legation would do honor to their country placed in more distinguished stations. Yet these missions abroad, circumscribed as they are in point of expenses, place the ministers of the United States in the lowest point of view of any envoy from any other Court; and in Europe every being is estimated, and every country valued, in proportion to their show and splendor. In a private station I have not a wish for expensive living, but, whatever my fair countrywomen may think, and I hear they envy my situation, I will most joyfully exchange Europe for America, and my public for a private life. I am really surfeited with Europe, and most heartily long for the rural cottage, the purer and honester manners of my native land,  where domestic happiness reigns unrivalled, and virtue and honor go hand in hand. I hope one season more will give us an opportunity of making our escape. At present we are in the situation of Sterne’s starling.
Congress have by the last dispatches informed this Court that they expect them to appoint a minister. It is said (not officially) that Mr. Temple is coldly received, that no Englishman has visited him, and the Americans are not very social with him. But as Colonel Humphries will be able to give you every intelligence, there can be no occasion for my adding any thing further than to acquaint you that I have endeavored to execute your commission agreeably to your directions. Enclosed you will find the memorandum. I purchased a small trunk, which I think you will find useful to you to put the shirts in, as they will not be liable to get rubbed on the journey. If the balance should prove in my favor, I will request you to send me 4 ells of cambric at about 14 livres per ell or 15, a pair of black lace lappets—these are what the ladies wear at court—and 12 ells of black lace at 6 or 7 livres per ell. Some gentleman coming this way will be so kind as to put them in his pocket, and Mrs. Barclay, I dare say, will take the trouble of purchasing them for me; for troubling you with such trifling matters is a little like putting Hercules to the distaff.
My love to Miss Jefferson, and compliments to Mr. Short. Mrs. Siddons is acting again upon the stage, and I hope Colonel Humphries will prevail with you to cross the Channel to see her. Be assured, dear Sir, that nothing would give more pleasure to your friends here than a visit from you, and in that number I claim the honor of subscribing myself.

A. Adams


4 pair of shoes for Miss Adams, by the person who made Mrs. A.’s, 2 of satin and 2 of spring silk, without straps, and of the most fashionable colors.

